Citation Nr: 1540011	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  09-23 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a disability rating for service-connected left shoulder reconstruction in excess of 20 percent prior to February 1, 2009 and in excess of 40 percent effective February 1, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 2004 and August 2005.

This matter is on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  It was last before the Board of Veteran's Appeals (Board) in August 2012, when the Board remanded the Veteran's claim for additional development.  See August 2012 Board Decision.

The Veteran testified before the undersigned at an April 2011 Travel Board hearing.  A hearing transcript is in the claims file.

In February 2013, the Appeals Management Center (AMC) granted service connection for posttraumatic stress disorder (PTSD); consequently, this issue is no longer on appeal and is not addressed in this opinion.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

The VBMS electronic records system contains additional documents pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure compliance with the Board's August 2012 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. W., 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).

The Board directed the VA examiner to assess the nature and severity of the Veteran's service-connected left shoulder disability, to include any neurological symptoms associated with the disability.  August 2012 Board Decision; see April 2011 Hearing Transcript (testifying that the Veteran has nerve damage in his left shoulder and has been treated for radiculopathy); see also January 2009 VAMRs (noting numbness and tingling, unspecified); February 2009 VAMRs (reporting that the Veteran's left shoulder numbness prevented him from assessing whether he was being touched); August 2009 VAMRs (noting nerve damage associated with the Veteran's left shoulder injury, but no residuals of nerve damage).  The October 2014 VA examiner assessed the severity of the Veteran's musculoskeletal symptoms and scarring, but failed to address the Veteran's reports of radicular pain, to include numbness in the left hand.  Thus, the October 2012 VA examination report does not comply with the Board's remand directives.

For the reasons stated above, the examination report also fails to provide a comprehensive-and therefore adequate-assessment of the Veteran's left shoulder disability that allows the Board to make a fully informed decision on the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The VA examiner's failure to address the nature and severity of the neurological symptoms associated with the Veteran's service-connected left shoulder disability combined with the length of time since the Veteran's last examination-almost three years-warrants a new VA examination to determine the present severity of the Veteran's left shoulder disability as it involves musculoskeletal, scar, and neurological symptoms.  See 38 C.F.R. § 3.327(a) (2014) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").

The case is REMANDED for the following actions:

1. Arrange to obtain any relevant private medical records (PMRs) that are not in the claims file, to include records from doctors Schureman, Goldberg, Poon, and Holovacs.  If any records are unavailable, document their unavailability within the claims file and provide the Veteran with notice of this fact in compliance with 38 C.F.R. § 3.159(e)(1) (2014).

2. Arrange to obtain any outstanding VA medical treatment records (VAMRs) from August 2012 onward and associate these records with the claims file.

3. Then, schedule the Veteran for an appropriate VA examination to assess the current severity of his service-connected left shoulder disability.  The examiner must complete the appropriate Disability Benefits Questionnaires (DBQs) for the Veteran's service-connected disability.  The entire claims file, to include a copy of this REMAND, must be made available to the examiner, who must note its review.

The examiner should identify and describe all the residuals of the Veteran's left shoulder reconstruction, to include any RESIDUAL NEUROLOGICAL SYMPTOMS OR DISABILITY.  If the examiner does not associate any nerve damage and/or radicular symptoms with the Veteran's service-connected left shoulder disability, s/he must explain this finding in detail.  Specifically, the examiner must reconcile this finding with the evidence of record, to include the Veteran's testimony, that indicates that the Veteran experiences numbness and tingling in his left upper extremity.

4. Thereafter, review the medical examination report to ensure that it adequately responds to the above instructions.  IF THE REPORT IS DEFICIENT in this regard, return the case to the VA examiner for further review and discussion.

5. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

